In the application of the fundamental principles which completely control summary judgment proceedings, and which must be adhered to by this Court, the evidence and inferences in the record upon the issue of notice were sufficient to preclude the summary disposition of this case as a matter of law.  Hence, I also would sustain the second assignment of error.
(Honorable Joseph D. Kerns, Retired from the Court of Appeals, Second Appellate District, Sitting by Assignment of the Chief Justice of the Supreme Court of Ohio).
Copies mailed to: Douglas Hess, Mark R. Chilson, Hon. Thomas M. Rose.